Title: From John Adams to Benjamin W. Crowninshield, 18 January 1816
From: Adams, John
To: Crowninshield, Benjamin W.



Sir
Quincy. January 18th. 1816

Samuel Tucker Esquire, a Member of our Massachusetts Legislature has a Petition to Government for Justice or customary favour to meritorious Officers which will be explained before the proper Judges. I cannot refuse his request to certify what I know of his Character and History. My Acquaintance with him commenced early in the Year 1776 when he was first appointed to a Command in the Navy in which he Served with Reputation and without reproach to the End of the War in 1783. His Biography would make a conspicuous figure even at this day, in the Naval Annals of the United States. I can be particular only in one Instance. In 1778 he was ordered to France in the Boston Frigate. He Saild in February, and Soon fell in with three British Frigates ordered from Rhode Island expressly to intercept him. Fighting of One against Three was out of the Question. In a chace of three days and three Nights he baffled all the Inventions and defeated all the Maneuvres of the Enemy, and was Seperated from him at last in the Gulph Stream by a furious Hurricane, which for three days more threatened him with immediate destruction. Nor was this his last danger from Seas or from Ennemies. He had two other Storms and two other detachments of British Men of War to encounter one in the English Channel and another in the Bay of Biscay. He arrived at Bourdeaux in April.
Nothing but Vigilance Patience and Perseverance, added to consummate Nautical Skill could have preserved that Ship through So many dangers at that Equinoctial Season, and Such a Succession of irresistable Enemies.
I heartily wish Captain Tucker Success and beg the favour of you, Sir, to communicate to any Committee who may be charged with the Examination of his Application, this Letter from your Friend and humble Servant
John Adams.